Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“an arresting device” in claim 17, line 2;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first and at least one second support element” in claim 12, line 2 and corresponding to the structural element 4/4’ which are each identical in their length, are positioned relative to one another and reproduce the contour of the 
“an arresting device” in claim 17, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “an arresting device” in claim 17. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an arresting device” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure either implicitly or explicitly to perform  an arresting device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germerodt (DD 248314).
Regarding claim 12, Germerodt discloses: an apparatus (Figures 1-4) for supporting a component (element 8), comprising: 
a supporting device (elements 1-5) comprising a first and at least one second support element (element 1) mounted movably with respect to one another (see figures 3-4 showing element 1 movably with respect to each other); and 
a shape-predetermining device (element 9) having a surface contour (see Detail A in the annotated figure below) adapted, at least in certain regions, to a contour (see Detail B in the annotated figure below) of a supporting portion of the component (see annotated figure below showing element 9 at a certain region (circle) adapted to a contour of a supporting portion (circle) of element 8), 
wherein 
the supporting device is placeable onto the shape-predetermining device and, by contact of the first and at least one second support element with the surface contour of the shape-predetermining device (see figures 3-4), the first support element is displaced into a defined relative position in relation to the at least second support element, in which position the two support elements reproduce the contour of the supporting portion, at least in certain regions (see figures 3-4).

    PNG
    media_image1.png
    908
    675
    media_image1.png
    Greyscale

Regarding claim 13, Germerodt discloses: the apparatus according to claim 12, wherein the supporting device comprises a plate-shaped carrier element (elements 2/3), and the support elements are movably mounted in or on the carrier element (see figure 2-4).
Regarding claim 14, Germerodt discloses: the apparatus according to claim 13, wherein at least one support element is displaceable in a direction extending perpendicular to a main plane of extent of the carrier element (see annotated figure below showing the support elements (element 1)  displaceable in a direction extending perpendicular to a main plane (X-X axis) of extent of the carrier element), with the at least two support elements being displaceable along movement lines oriented parallel to one another  (see annotated figure below).

    PNG
    media_image2.png
    474
    675
    media_image2.png
    Greyscale

Regarding claim 15, Germerodt discloses: the apparatus according to claim 13, wherein the carrier element is supported, at least in certain regions, via at least one support structure (element 7) on the shape-predetermining device (see figures 3-4 where the carrier element (elements 2/3) are supported by element 7 which operable connected on the shape-predetermining device (element 9)) and/or on a receptacle which receives the shape-predetermining device.
Regarding claim 16, Germerodt discloses: the apparatus according to claim 13, wherein the carrier element is guided, at least in certain regions, via at least one guide while being placed onto the shape-predetermining device, with the guide being arranged on the shape-predetermining device (see figure 3 the upper outer contour which is a defined orientation of the shape-predetermining device (element 9) guides the carrier element (elements 2/3) via the support element (element 1)) and/or on a receptacle which receives the shape-predetermining device.
Regarding claim 17, Germerodt discloses: the apparatus according to claim 12, wherein at least two support elements are fixable, by an arresting device (element 5), in relative position in relation to at least one support element and/or in relation to the carrier element.
Regarding claim 18, Germerodt discloses: the apparatus according to claim 12, wherein the shape-predetermining device is additively manufactured (The applicant is claiming a product-by-process limitation which has no patentable weight see MPEP 2113).
Regarding claim 22 if a prior art device, in its normal and usual operation would necessarily perform the method claimed, then the method claimed will be considered to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Germerodt (DD 248314).
Regarding claim 19, Germerodt discloses all of the elements as stated above in the rejection of claim 12, but appears to be silent wherein the shape-predetermining device comprises a plurality of joined-together, plate- shaped, individual elements.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Germerodt shape-predetermining device to comprise a plurality of joined-together, plate- shaped, individual elements, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to have a shape-predetermining device comprising of multiple separate parts in order to be able to interchange damaged 
Regarding claim 20, Germerodt discloses: a first shape-predetermining device (element 9) and a second shape-predetermining device (see page 2 last body paragraph where the prior art states when a second part is being gripped the device there is a change in the negative mold (element 9) according to the next part to be gripped, thus having a second shape-predetermining device).
However, Germerodt appears to be silent regarding a marking, the first shape-predetermining device having a first marking, the second shape-predetermining device having a second marking differing from the first marking, and the second shape-predetermining device has a surface contour differing from the first shape-predetermining device.
However, with regards to the recited indicia (first/second markings), the apparatus and the indicia (first/second markings) are not in a functional relationship. That is, the device does not need the indicia to perform the intended function. The indicia merely serves as an identification for the apparatus, similar to a label, tag, or printed device name. As such recitation of the indicia, or printed matter (markings), have been given limited patentable weight. (See MPEP 2111.05)
However, Germerodt modified appears to be silent regarding the second shape-predetermining device has a surface contour differing from the first shape-predetermining device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Germerodt the second .

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 21 recite limitations related to the apparatus, specifically the apparatus further comprising: a reading device that detects the marking of the shape-predetermining device in an automated manner, with identification information specific to the shape-predetermining device being detectable by the reading device.
Germerodt teaches it was known in the art to have an apparatus (Figures 1-4) for supporting a component (element 8), comprising: a supporting device (elements 1-5) comprising a first and at least one second support element (element 1) mounted movably with respect to one another (see figures 3-4 showing element 1 movably with respect to each other); and a shape-predetermining device (element 9) having a surface contour. However, the above reference does not disclose having a reading device that detects the marking of the shape-predetermining device in an automated manner, with .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/20/2021

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 22, 2021